Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawings
The drawings were received on 26 September 2022.  These drawings are acceptable.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the seal being at the inner body and positioned at an outer lip of the outer body of claim 2 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “outer lip”.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The limitation of claim 2 that “the seal is at the inner body” while claim 1 requires that “the seal is positioned at an outer lip of the outer body” fails to comply with the written description requirement.  No seal is ever disclosed as being at both the inner body and positioned at an outer lip of the outer body.
Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The limitation of claim 2 that “the seal is at the inner body” while claim 1 requires that “the seal is positioned at an outer lip of the outer body” fails to comply with the written description requirement.  How can one seal be both at the inner body and at an outer lip of the outer body?  The Wands factors of MPEP 2164.01(a) have been considered.  Based upon the state of the prior art presented in the attached PTO-892, the level of ordinary skill in the art presented in those references, the level of predictability (strong in the mechanical arts), and the amount of direction provided (as presented above), the quantity of experimentation needed to make the claimed invention commensurate in scope with the claims is undue.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 9-12, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andrew (GB 576029) further in view of Lilywhite (GB 2345905).
Claim 4:  Andrew discloses a cup 1 (cap) comprising: a body shaped to define a measuring volume, the body including an opening at one end of the measuring volume and an end surface at an opposite end of the measuring volume; graduations (volumetric graduation markings) on the body and aligned with the measuring volume to measure a volume of material within the body; and a thread 14 proximate the opening of the body, the thread 14 to engage a complementary thread of a container to contain the material, the thread 14 to enable a seal with the container proximate the opening of the body; the thread (sealing element) to provide the seal, wherein the thread (sealing element) is positioned at an outer lip of the body; wherein the cup 1 (cap) may be removed from the container to measure a portion of the material and then the cup 1 (cap) may be threaded back onto the container to enable the seal to seal the container and the measuring volume of the body against leakage (see annotated fig. 1 below and page 1 L. 44-48).
Andrew does not disclose the graduations being numeric volumetric graduation markings.
Lilywhite teaches a cap having lines A and B and printed dosage above each line A1 and B1, where the lines A & B and printed dosage A1 & B1 (numeric volumetric graduation markings) are raised (see fig. 3 and Page 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have made the graduations (volumetric graduation markings) raised and to have provided them with associated raised printed dosage A1 & B1 (numeric volumetric graduation markings), as taught by Lilywhite, in order to assist the blind and to permit a user to readily view dosages without having to count lines.

    PNG
    media_image1.png
    256
    143
    media_image1.png
    Greyscale

Claim 9:  The combination discloses the body being cylindrical (see page 1 lines 49-52).
Claim 10:  The combination discloses the body being frustoconical (see page 1 lines 49-52 and fig. 1).
Claim 11:  The combination discloses the body being hemispherical (spherical to some degree) (see page 1 lines 49-52 and fig. 1).
Claim 12:  The combination discloses the body being transparent (see page 3 lines 2-4).
Claim 14:  The combination discloses the graduations (volumetric graduation markings) and printed dosage A1 & B1 (numeric volumetric graduation markings) being raised.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andrew (GB 576029) and Lilywhite (GB 2345905) as applied to claim 4 above, and further in view of Moser (US 1986741).
Claim 13:  The combination discloses the claimed invention except for a spout positioned at the opening to aid in pouring material from the measuring volume.
Moser teaches a cap 9 having beads 15 and data lines 16 and 17 and an opening with a pouring lip extension 14 (spout) positioned at the opening to aid in pouring material from the measuring volume (see fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided a pouring lip extension 14 (spout) positioned at the opening, as taught by Moser, in order to facilitate pouring of the contents.

Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andrew (GB 576029) and Lilywhite (GB 2345905) as applied to claim 4 above, and further in view of Rubens (US 4269319).
Claim 7:  The combination discloses the claimed invention except for the thread being inside the measuring volume.
Rubens teaches a measuring device 40 having internal threads 41 and an indicia scale 44 which extends through the area of threads 41 (see fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the cup 1 (cap) such that the graduations (volumetric graduation markings) and printed dosage A1 & B1 (numeric volumetric graduation markings) extending through the area of threads 14, as taught by Rubens, in order to permit larger volumes of fluid to be measurable.  
The combination results in the threads 14 being inside the measuring volume.
Claim 8:  The combination discloses the graduations (volumetric graduation markings) and printed dosage A1 & B1 (numeric volumetric graduation markings) being calibrated for a volume differential caused by the threads 14 (see fig. 4 ‘319).

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wall (US 2804103) and further in view of Wadsworth (GB 364528).
Claim 1:  Wall discloses a container 10 (cap) comprising: an outer body shaped to define an outer chamber 19 (measuring volume), the outer body including an opening at one end of the outer chamber 19 (measuring volume) and an end surface at an opposite end of the outer chamber 19 (measuring volume); an inner body positioned inside the outer body, the inner body including an end opening; graduations 22 (numerical volumetric graduation markings) on the outer body and aligned with the outer chamber 19 (measuring volume) to measure a volume of material within the outer body and the inner body; a thread 15 at the inner body and accessible through the end opening, the thread 15 to engage a complementary thread of a container to contain the material; wherein the inner body further includes a lateral opening 17 to communicate an inner chamber 18 (interior) of the inner body with the outer chamber 19 (measuring volume); wherein the container 10 (cap) may be removed from the container to measure a portion of the material and then the container 10 (cap) may be threaded back onto the container (see fig. 1 and annotated fig. 2 below).
Wall does not disclose a seal positioned at an outer lip of the outer body to seal against the container.
Wadsworth teaches a stopper having graduations presented by flutes f and a flange b made deep enough to extend against the shoulders of the bottle and made flexible in the marginal part h (seal) so that it may bear against those shoulders to exclude dust from them and the neck of the bottle and the interior of the flange b (see fig. 11 and page 7 lines 11-17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the outer body to extend to be deep enough to extend against shoulders of the container it is engaged with and to end in a marginal part h (seal), as taught by Wadsworth, in order to seal the outer body against the container to prevent entrance of dust and other contaminants.
The combination results in the marginal part h (seal) being positioned at an outer lip of the outer body.

    PNG
    media_image2.png
    392
    468
    media_image2.png
    Greyscale


Response to Arguments
The drawing objections in paragraph 3 of office action dated 24 March 2022 are withdrawn in light of the amended disclosure filed 26 September 2022.
The specification objections in paragraph 4 of office action dated 24 March 2022 are withdrawn in light of the amended disclosure filed 26 September 2022.
The 35 U.S.C. § 112 rejections in paragraphs 5-7 of office action dated 24 March 2022 are withdrawn in light of the amended claims filed 26 September 2022.
Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAN D STEVENS whose telephone number is (571)270-7798. The examiner can normally be reached Monday-Friday 12-8 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLAN D STEVENS/Primary Examiner, Art Unit 3736